Citation Nr: 9934479	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  94-32 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an effective date prior to May 21, 1992, 
for nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to March 
1972.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.  
In June 1997, the Board remanded the case to the RO for 
additional development.  That development has been completed 
by the RO, and the case is once again before the Board for 
appellate review.


FINDINGS OF FACT

1.  The veteran is not shown to have engaged in combat with 
the enemy during his period of active military service.

2.  The veteran's currently diagnosed PTSD is not 
attributable to military service or to any verified or 
verifiable in-service stressor.

3.  An acquired psychiatric disorder was not shown during 
active service and has not been shown to be related to 
service.

4.  An unappealed May 1982 rating decision denied the 
veteran's claim of entitlement to nonservice-connected 
pension benefits.

5.  A new claim for nonservice-connected pension benefits was 
received by the RO on May 21, 1992.  The veteran was not 
incapacitated by disability not due to willful misconduct 
during the year prior thereto so as to prevent him from 
filing a pension claim.

6.  A December 1992 rating decision granted nonservice-
connected pension benefits, effective as of May 21, 1992.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include PTSD, was 
not incurred in or aggravated by the veteran's period of 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.301, 3.303, 3.304 (1999).

2.  The proper effective date for a grant of nonservice-
connected pension benefits is May 21, 1992, the date the 
veteran's claim was received by the RO.  38 U.S.C.A. §§ 5101, 
5107, 5110 (West 1991); 38 C.F.R. §§ 3.151, 3.160, 3.400 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for an 
Acquired Psychiatric Disorder, to 
Include PTSD

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for PTSD is plausible and 
capable of substantiation and is therefore well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  As a result, 
the VA has a duty to assist the veteran in developing facts 
which are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  
As will be discussed, the Board finds that all relevant facts 
have been properly developed to the extent possible and no 
further action by VA is warranted.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R.               § 
3.303(a).  Service connection for PTSD requires the following 
three elements: [1] medical evidence establishing a diagnosis 
of the disorder; [2] credible supporting evidence that the 
claimed in-service stressor actually occurred; and [3] a 
link, established by the medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 137 
(1997). 

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. 
§ 1154(a); 38 C.F.R. § 3.304(f); Hayes v. Brown, 5 Vet. App. 
60, 66 (1993).  The evidence necessary to establish the 
occurrence of a stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was "engaged in 
combat with the enemy."  Id. 

If the VA determines that the veteran engaged in combat with 
the enemy and his alleged stressor is combat related, then 
the veteran's lay testimony or statement is accepted as 
conclusive evidence of the occurrence of the claimed 
stressor, and no further development or corroborative 
evidence is required, providing that such testimony is found 
to be "satisfactory," i.e., credible and "consistent with 
the circumstances, conditions, or hardships of service."  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  If, however, the VA 
determines either that the veteran did not engage in combat 
with the enemy or that the veteran did engage in combat, but 
that the alleged stressor is not combat related, the 
veteran's lay testimony by itself is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other evidence to 
corroborate the veteran's testimony or statements.  See 
Moreau v. Brown, 9 Vet. App. 389 (1996).

In the present case, the veteran maintains that he currently 
suffers from PTSD as a result of events which occurred both 
prior to and during his military service.  The veteran 
described these stressful events in numerous written 
statements, as well as during a hearing at the RO in February 
1995.  The veteran related that he joined the Army three 
weeks after he witnessed his father beat his mother to death 
with a baseball bat.  He was sent to Vietnam where he was 
involved in communications and radio repair.  He related an 
incident in which a South Vietnamese platoon was killed 
because he forgot to attach a module in a radio transmitter 
which prevented proper communication.  He also reported that 
he witnessed the death of a close friend who was hit in the 
head by a rocket.  He said the incident occurred in February 
1971 while stationed at Ban Me Thout.  He testified that he 
was unable to recall his friend's name, but thought his first 
name could have been either Greg or Randy.  

The record reflects that the veteran has been diagnosed with 
PTSD on several occasions, which mental health care providers 
have attributed to his Vietnam service.  In this respect, VA 
hospitalization reports show that the veteran has received 
extensive treatment for various psychiatric disorders 
including substance abuse (alcohol, cocaine, heroin), 
depression, and PTSD.  Of particular relevance, a 
hospitalization report dated from August to September 1993 
included a diagnosis of PTSD (possibly premilitary).  When 
hospitalized in April 1994, it was noted that the veteran had 
PTSD based on his Vietnam service and witnessing his mother's 
death.  An October 1997 hospitalization report also noted 
that the veteran's PTSD was based on past stressful events 
which included Vietnam War experiences, as well as witnessing 
his mother's death. 

The veteran underwent several psychiatric examinations by the 
VA in connection with this appeal.  These reports included 
the veteran's history of having been physically abused as a 
child, witnessing his mother's death, and seeing a friend 
killed by a rocket in Vietnam.  When evaluated in April 1995, 
the examiner concluded with a diagnosis of PTSD.  The 
examiner commented that this condition was latent because of 
violent experiences prior to service.  The examiner believed 
that these symptoms came to fruition in service, and that 
combat either precipitated PTSD or aggravated a preexisting 
latent condition.  

Reports from two VA examinations performed in September 1997 
also included diagnoses of PTSD.  In the first report, the 
examiner stated that the veteran's PTSD was likely present 
prior to service.  In the second report, a different examiner 
opined that several factors contributed to the veteran's 
PTSD, including the incident in which the veteran's father 
hit his mother with a baseball bat.  The examiner also 
believed that the veteran's military service contributed 
significantly to his PTSD.

The Board emphasizes that each of these diagnoses is based on 
the veteran's own account of inservice stressors while 
stationed in Vietnam.  Therefore, the central issue in this 
case is whether the diagnoses of PTSD are sustainable.  
Initially, the Board finds that the objective evidence 
demonstrates that the veteran did not engage in combat with 
the enemy.  The veteran was not awarded the Combat 
Infantryman Badge, the Purple Heart Medal, or any other award 
associated with valor or heroism shown while engaged with an 
enemy force.  The Board has also review copies of the 
veteran's service personnel records, none of which reflect 
that the veteran was ever engaged in combat.  The veteran's 
military occupational specialty is listed on his DD Form 214 
as a radio repairman.  In addition, service medical records 
do not show treatment for any combat related injuries.  
Accordingly, the Board finds that there is no credible 
evidence that the veteran actually "engaged in combat."  
Although the veteran may have served in a combat zone, 
serving in a combat zone is not the same as engaging in 
combat with the enemy.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  Under these circumstances, independent 
corroboration of the stressors reported by the veteran must 
be shown.

However, none of the stressful incidents reported by the 
veteran have been verified, and do not appear capable of 
verification.  The Board remanded the case in June 1998 and 
instructed the RO to send the veteran's stressor summary to 
the U.S Army & Joint Services Environmental Support Group 
(ESG), currently redesignated as the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR), in order to 
verify the veteran's claimed stressors.  In March 1997, that 
agency responded and included a copy of the Operational 
Report-Lessons Learned (OR-LL) submitted by the 69th 
Maintenance Battalion, the higher headquarters of the 128th 
Signal Company, to which the veteran was assigned, for the 
period ending on April 30, 1971.  Also enclosed was the OR-LL 
submitted by the 54th General Support Group, the higher 
headquarters of the 69th Maintenance Battalion, for the same 
period.  It was noted that the OR-LL's include the reporting 
unit's location, missions, operations, and significant 
activities.  Based on its review, the USASCRUR stated that 
Morning Reports for the 128th Signal Company showed no 
casualties for the period from January to March 1971.  The 
only casualty close to that period involved the death of a 
Staff Sergeant William E. Lock on April 27, 1971, as a result 
of a self-inflicted gunshot wound to the head at Cam Rahn 
Bay.  These reports made no mention of a rocket attack 
resulting in the death of a soldier in February 1971 at Ban 
Me Thout. 

In the absence of confirmation of a stressful incident which 
supports a diagnosis of PTSD, the diagnoses of PTSD contained 
in the record is not supported by a verified stressor.  
"Just because a physician or other health care professional 
accepted the veteran's description of his Vietnam experiences 
as credible and diagnosed the appellant as suffering from 
PTSD does not mean that the BVA was required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  " The BVA [is] not bound to accept the 
appellant's uncorroborated account of his Vietnam 
experiences...."  Swann v. Brown, 5 Vet. App. 229, 233 
(1993); Wood, 1 Vet. App. at 192.  In April 1999, moreover, a 
VA examiner did review the claims file, including the 
development provided by the USASCRUR.  The examiner concluded 
that the veteran's PTSD was not service-connected since 
USASCRUR was unable to verify any of the veteran's claimed 
stressors.

In conclusion, as the veteran has failed to produce credible 
supporting evidence that a claimed stressor actually 
occurred, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder, to 
include PTSD.  While the veteran may well believe that his 
PTSD is related to service, as a layperson without medical 
expertise, he is not qualified to address questions requiring 
medical training for resolution, such as a diagnosis or 
medical opinion as to etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Further, the competent medical 
evidence reflects that an acquired psychiatric disability did 
not exist during service or for many years thereafter.  
Hence, the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD, must be denied.

In denying the veteran's claim, the Board also has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


II.  Entitlement to an Effective Date 
Prior to May 21, 1992, for Nonservice-
Connected Pension Benefits

The veteran maintains that the RO erred in assigning an 
effective date of May 21, 1992, for an award of nonservice-
connected pension benefits.  Initially, the Board notes that 
a supplemental statement of the case, issued in June 1995, 
found that no clear and unmistakable error had been committed 
under 38 C.F.R. § 3.105 (1999) with respect to a prior rating 
decision.  However, the issue of clear and unmistakable error 
has not been procedurally developed for appellate review, and 
thus will not be considered by the Board at this time. 

Pertinent VA laws and regulations require that a specific 
claim in the form prescribed by the Secretary must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  The effective date for the award of 
disability pension, based on claims received after October 1, 
1984, is date of receipt of claim.  However, if within one 
year from the date on which the veteran became permanently 
and totally disabled, the veteran files a claim for a 
retroactive award and establishes that a physical or mental 
disability, which was not the result of the veteran's own 
willful misconduct, was so incapacitating that it prevented 
him from filing a disability pension claim for at least the 
first 30 days immediately following the date on which the 
veteran became permanently and totally disabled, the 
disability pension award may be effective from the date of 
receipt of claim or the date on which the veteran became 
permanently and totally disabled, whichever is to the 
advantage of the veteran.  Extensive hospitalization will 
generally qualify as sufficiently incapacitating to have 
prevented the filing of a claim.  38 C.F.R. 
§ 3.400(b)(1)(ii)(B).

A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  See 38 C.F.R. § 3.1(p) (1999); see Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication 
indicating an intent to apply for a benefit under the laws 
administered by the VA may be considered an informal claim 
provided it identifies, but not necessarily with specificity, 
the benefit sought.  See 38 C.F.R. § 3.155(a) (1999); see 
also Servello, 3 Vet. App. at 199 (holding that 38 C.F.R. § 
3.155(a) does not contain the word "specifically," and that 
making such precision a prerequisite to acceptance of a 
communication as an informal claim would contravene the 
Court's precedents and public policies underlying the 
statutory scheme).  In determining when a claim was received, 
the Board must review all communications in the claims file 
that may be construed as an application or claim.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992); 38 
U.S.C.A. § 7104(a).

The facts of this case are not in dispute.  A May 1982 rating 
decision denied the veteran's claim of entitlement to 
nonservice-connected pension benefits.  The veteran was 
notified of that decision and of his appellate rights the 
following month.  The veteran failed to seek appellate review 
within one year of notification; thus, that decision became 
final and is not subject to revision upon the same factual 
basis.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 
3.104(a).

The veteran filed a new claim for nonservice-connected 
pension benefits on May 21, 1992.  In support of that claim, 
the veteran submitted reports showing that he had been 
hospitalized at a VA facility in January 1992 for various 
psychiatric disorders.  The record also includes reports 
relating to multiple hospitalizations during the year prior 
to May 21, 1992.  By means of a rating decision dated in 
December 1992, the RO granted the veteran's claim for 
nonservice-connected pension benefits, and assigned an 
effective date of May 21, 1992, the date on which the RO 
received the claim. 

The veteran disagreed with that decision with respect to the 
effective date assigned.  In a VA Form 21-4138 (Statement in 
Support of Claim) dated February 1993, the veteran argued 
that he should have been awarded nonservice-connected pension 
benefits when he filed his initial claim in 1982 because he 
suffered from the same psychiatric symptoms back then as he 
did when the RO granted pension benefits in December 1992.  
However, the record does not show, nor has the veteran 
alleged, that any claim for pension benefits was received 
prior to May 21, 1992.  In fact, the Board notes that the no 
communication from the veteran was received for the period 
from the final rating decision rendered in May 1982 to the 
time the RO received the new claim on May 21, 1992.  

The law is patently clear that the effective date of an award 
of nonservice-connected pension benefits can be no earlier 
than the date the claim was received.  See 38 C.F.R. § 
3.400(b)(1).  The Board also finds no evidence of special 
circumstances, such as incapacitation, which might entitle 
the veteran to an earlier effective date as provided in 
38 C.F.R. § 3.400(b)(1)(ii)(B).  In the regard the record 
reflects that most of the hospitalizations during the year 
prior to May 21, 1992 were related to alcohol and drug abuse.  
These records reflect that the veteran's alcohol and drug 
abuse were continuous.  Therefore, the Board concludes that 
the veteran's alcohol and drug abuse were due to his own 
willful misconduct.  38 C.F.R. §§ 3.1(n), 3.301(b)(c).  The 
January 1992 VA hospital report reflects that the veteran was 
hospitalized for 3 days.  At discharge he was deemed 
competent and employable.  The Board concludes that the 
hospitalization, not the result of the veteran's own willful 
misconduct, were not extensive nor did they prevent the 
veteran from filing his pension claim due to incapacitation.  
Accordingly, the RO properly determined the effective date to 
be May 21, 1992.   Inasmuch as the veteran's claim for an 
effective date prior to May 21, 1992, for nonservice-
connected pension benefits is without legal merit, the appeal 
is denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive of the 
issue, the claim must be denied because of a lack of 
entitlement under the law). 



ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.

Entitlement to an effective date prior to May 21, 1992, for 
nonservice-connected pension benefits is denied.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



 

